Jackson, C.
The plaintiff appealed from a decree denying him a divorce and the custody of minor children, and requiring him to pay his wife for her support and the maintenance of the children the sum of $20 a month, and to provide his family with electric light and fuel. Submitted with the main question is an application on the part of defendant for the allowance of attorney’s fees in this court, together with a showing that the allowance for support made in the trial court has only been partially paid. At the time of the trial both parties were residents of Jefferson county. The decree required the defendant to retain the children within the state and afford plaintiff reasonable opportunity to visit them on suitable occasions, and from the affidavit of plaintiff it appears that since the rendition of the decree the defendant has removed with the children to Greeley county, and that fact is urged as a reason why he should no longer be required to pay the amount allowed for maintenance.
The evidence fully justifies the conclusion reached bythe trial court that the plaintiff was not entitled to divorce.. The parties had not lived together for some months prior to the commencement of the divorce proceedings. The *137plaintiff is and has been employed for a number of years as engineer in an electric lighting plant at Fairbury. His duties require him to be in attendance at his labors in the nighttime. He became suspicious of the fidelity of his wife, and proved some indiscretions on her part, which she frankly admitted. The evidence, hoAvever, fails to show anything of a criminal nature. It is easy to understand hoAv a man employed as he Avas, being required to work in the night and sleep in the daytime, and thus deprived of such association Avit-h his family as ordinarily falls to the lot of the husband, might more readily be induced to misconstrue the acts and associations of the wife than he otherwise would. He was receiving a salary of $70 a month,«and prior to the divorce proceedings he contributed to the support of the family $20 a month out of his salary and furnished them with electric light and fuel, as he is noAv required to do by the decree of the court. The fact that he Avas to continue providing light for the home Avas doubtless due to the nature of his employment, and, since the defendant has removed Avitli the children to Greeley county, the decree should be modified so that he no longer be required to furnish electric light. It Avould no doubt be impossible for him to do so, nor would it be convenient to attend to furnishing fuel. The removal of the family, however, to the county of Greeley should not operate to relieve him from otherwise performing the decree. Such removal is not a violation of the order of the court.
It is recommended that the decree be modified, and that the plaintiff hereafter be required to pay to the defendant the sum of $24 each month, and the sum of $50 as fees for counsel representing the defendant in this court.
Dtjffie and ALBERT, CO.., concur.
By the Court: For the reasons stated in the foregoing opinion, the decree of the district court is modified, and the plaintiff is required to hereafter pay to the defendant the *138sum of $24 each month, and the sum of $50 as fees for counsel representing the defendant in this court.
Decree modified.